DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 25, 2022 has been entered.
This office action is in response to communication filed on January 25, 2022
Status of claims within the current application:
Claims 1 – 25 are pending.
Claims 1, 9, 11, 17, and 19 are amended.

Response to Arguments
Applicant’s remarks and amendments submitted on January 25, 2022 for application
16/816,148 have been considered and are persuasive. Therefore, the previous filed claim
rejections have been withdrawn.

Allowable Subject Matter
Claims 1 – 25 are allowed. The following is an examiner’s statement of reasons for
allowance: the following prior arts were yielded during examination of the claims filed on
January 25, 2022 in response to office action mailed on November 22, 2021. They do not

Rich et al. [US 20130044878 A1]: This is considered closet prior art to the present application that has methodology and technology for a key management protocol (such as KMIP) is extended to provide an extended credential type to pass information from clients to the server to enable the server to deduce pre-provisioned cryptographic materials for the individual clients. Preferably, KMIP client code communicates device information to a key management server in a value in the headers of KMIP requests that flow to the server. In this manner, KMIP requests are associated with pre-provisioned cryptographic materials for particular devices or device groups.
	Rich does disclose KMIP enables cryptographic clients to communicate via
a single protocol to all enterprise key management servers supporting that protocol. KMIP attributes are sent from the client to the key management server, or are returned from the server to the client. Attributes contain an object's metadata, such as its Unique Identifier, State, and the like (as will be delineated below). The KMIP attributes include the following: Cryptographic Algorithm (the algorithm used by the object, such as RSA, DSA, DES, etc.), Cryptographic Length (the bit length of the cryptographic key material of the object), Cryptographic Parameters (a set of optional fields that describe certain cryptographic parameters to be used when performing cryptographic operations using the object, such as hashing algorithm), Cryptographic Usage Mask (a bit mask that defines which cryptographic functions may be performed using the key), Object Type (the type of object, such as public key, private key, or symmetric key), Operation Policy Name (an indication of what entities may perform which key management operations on the object). the tape system 600 sends a request to a key management system 604 
Rudzitis et al. [US 20190342079 A1]: This prior art discloses methodology and technology for a network-based service for the management of cryptographic key, such as a key management service (“KMS”), provides a web service application programming interface (“API”). Cryptographic keys managed by the service may be stored in a one or more network-connected cryptographic devices such as network-connected hardware security modules (“HSM”). The key management service maintains metadata associated with the cryptographic keys. When a request is received by the key management service, the key management service uses an identifier provided with the request to identify metadata associated with a cryptographic key used to fulfill the request. The key management service uses the metadata to identify a 
Rudzitis does disclose the key management service 102 receives, from the client computer system 106, a request to perform a cryptographic operation. In an embodiment, the request includes information that allows the key management service 102 to identify a cryptographic key used to fulfill the request. In an embodiment, the information is a handle, name, or token or other identifier associated with the cryptographic key. In an embodiment, the identifier is indirectly identified by a parameter of the request. Para. 12 the key management service maintains metadata describing the cryptographic keys managed by the service. In an embodiment, when a request is received by the key management service, the key management service uses an identifier provided with the request to identify metadata associated with a cryptographic key used to fulfill the request. In an embodiment, using the metadata, the key management service identifies a cryptographic device containing the cryptographic key. the key management service maintains metadata describing the cryptographic keys managed by the service. In an embodiment, when a request is received by the key management service, the key management service uses an identifier provided with the request to identify metadata associated with a cryptographic key used to fulfill the request. In an embodiment, using the metadata, the key management service identifies a cryptographic device containing the cryptographic key.
Chandra et al. [US 20190238331 A1]: This prior art discloses methodology and technology for one general aspect of encryption key management by a data storage controller which communicates with asynchronous key servers is directed to issue a prepare for enable 
Chandra does disclose to request an encryption key from an encryption key server, and in association with the prepare for enable command, transitioning state machine logic from an unconfigured state to a prepare for enable state. In association with the enabling state, enablement logic attempts to retrieve a mirror copy of the encryption key from another key server. encryption key management in a data storage system communicating with asynchronous key servers, in accordance with one embodiment of the present description, includes obtaining an encryption key from one or more key servers, activating the encryption key, and enabling data encryption using the activated encryption key. Successful mirroring of the encryption key may be verified prior to activation of the encryption key regardless of whether the encryption key server employs automatic key mirroring, for example, or manual key mirroring. in association with the enabling state, enablement logic attempts to retrieve a mirror copy of the encryption key from another key server to confirm successful mirroring of the encryption key to another key server, and upon successful retrieval of at least one mirror copy of the encryption key from another key server, activates the encryption key to become an activated encryption key. Data encryption is enabled using the activated encryption key, and the state machine logic transitions from the enabling state to an enabled state in which encryption of data using the activated 
However, none of the prior arts of record independently or in-combination discloses all
the limitation of the independent claims 1, 9, 11, 17 and 19 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply 
Examiner would also note that claims 1 – 10 maybe not explicitly say non-transitory, but Applicant’s specification paragraph 63 – 64 does disclose “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. ... A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” This would denote that the computer program product as being non-transitory and allowing the claims to be considered statutory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434